Title: From Thomas Jefferson to Albert Gallatin, 12 January 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Washington Jan. 12. 1802.
          
          The proceedings of the Commissioners of Washington with Maryland seem not to be accurately understood. Maryland lent them 250,000 D. of stock at par, on which they lost 15. percent. they proposed therefore that Maryland should leave Congress free to repay in stock. they did not propose, nor ever thought of, shortening the terms of paiment. Maryland agrees to recieve stock on condition it is delivered in March. they did not send this to the Commissioners, or it would have been flatly rejected; but sent it to Congress and leave the Commrs without an answer. as things are we are uncommitted. their proposition should be rejected. not knowing of this answer of Maryland or that the H. of R. were acting on it, I yesterday sent in a message with a Memorial of the Commissioners supplementary to that of Jan. 28. 1801 & a letter of later date. to understand the ground on which we stand, and on which your report to Congress should be predicated, it will be necessary you should take the trouble of reading these papers, for which purpose I inclose them to you, and will ask an interview whenever you shall be at leisure after your perusal of them, and a return of the papers. you have already had their accounts. I do not believe you will find it necessary to make any further enquiry of them; however if you should it will be better after our interview. health & best wishes.
          
            Th: Jefferson
          
        